                                            Case 3:20-cv-00959-SI Document 76 Filed 08/17/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STARR INDEMNITY & LIABILITY                           Case No. 20-cv-00959-SI
                                         COMPANY,
                                   8
                                                          Plaintiff,                           ORDER DENYING PLAINTIFF’S
                                   9                                                           MOTION FOR JUDGMENT ON THE
                                                  v.                                           PLEADINGS
                                  10
                                         AMGUARD INSURANCE COMPANY,                            Re: Dkt. No. 72
                                  11
                                                          Defendant.
                                  12
Northern District of California




                                         ---------------------------------------------------
 United States District Court




                                  13

                                  14     AMGUARD INSURANCE COMPANY,
                                         Third Party Plaintiff and
                                  15
                                         Counterclaimant,
                                  16
                                         v.
                                  17     ZORIALL LLC, a California limited
                                         liability company; ANNE KIHAGI, a
                                  18     California citizen; CHRISTINA MWANGI,
                                  19     a California citizen; DALE DUNCAN, a
                                         California citizen; MARTA MUNOZ
                                  20     MENDOZA, a California citizen; and
                                         STARR INDEMNITY & LIABILITY
                                  21     COMPANY,
                                         Third Party Defendants and Counter-
                                  22     Defendant.
                                  23
                                               Plaintiff and counter-defendant Starr Indemnity & Liability Company (“Starr”) has filed a
                                  24
                                       motion for judgment on the pleadings, and the motion is scheduled for a hearing on August 27,
                                  25
                                       2021. Pursuant to Civil Local Rule 7-1(b), the Court determines that the matter is appropriate for
                                  26
                                       resolution without oral argument, and VACATES the hearing. For the reasons set forth below, the
                                  27
                                       Court DENIES the motion.
                                  28
                                            Case 3:20-cv-00959-SI Document 76 Filed 08/17/21 Page 2 of 5




                                   1                                                 DISCUSSION

                                   2           Starr filed this action against AmGUARD Insurance Company (“AmGUARD”) seeking

                                   3   declaratory and equitable relief regarding the defense and indemnity of Starr and AmGUARD’s

                                   4   mutual insureds, Zoriall LLC, Anne Kihagi, and Christina Mwangi (collectively, the “Kihagi

                                   5   Parties”1), against the claims and damages alleged against the Kihagi Parties in the underlying Smyth

                                   6   and Duncan Lawsuits. AmGUARD denies that it owed a duty to defend or indemnify the Smyth

                                   7   and Duncan Lawsuits, and has asserted 22 affirmative defenses, including misrepresentation, fraud

                                   8   and concealment in the insurance application (eleventh affirmative defense) and rescission (twelfth

                                   9   affirmative defense). AmGUARD has also filed a third party complaint against the Kihagi Parties

                                  10   and Starr seeking rescission of the insurance policy and a judicial declaration that there is no

                                  11   coverage under its policy for the Smyth and Duncan Lawsuits due to Zoriall LLC’s alleged material

                                  12   misrepresentations and/or concealment of material facts in its insurance application.
Northern District of California
 United States District Court




                                  13           Starr requests judgment on the pleadings in favor of Starr and against AmGUARD on the

                                  14   following: (1) Starr’s second claim for relief for declaratory relief on AmGUARD’s duty to defend

                                  15   the Smyth Lawsuits; (2) AmGUARD’s fourth cause of action for declaratory relief as to Starr on the

                                  16   duty to defend the Smyth Lawsuits; (3) AmGUARD’s twelfth affirmative defense of rescission; and

                                  17   (4) AmGUARD’s first cause of action for recission as to Starr. Starr’s motion does not seek

                                  18   judgment on the pleadings with regard to AmGUARD’s duty to defend or indemnify the Duncan

                                  19   Lawsuits.

                                  20           Starr contends that it is entitled to judgment on the pleadings because AmGUARD has

                                  21   admitted that it agreed to defend the Smyth Lawsuits pursuant to a reservation of rights, admitted

                                  22   that it sent a letter to its insured stating it would join in paying (with Starr) the fees and costs incurred

                                  23   in defending the Smyth Lawsuits, and admitted that it did not pay any sums to Starr for the defense

                                  24   fees and costs. Citing Angle v. U.S. Fid. & Guar. Co., 201 Cal. App. 2d 758, 763 (1962), Starr

                                  25   contends that AmGUARD “cannot belatedly assert rescission to bar Starr’s rights because the rights

                                  26
                                  27           1
                                                 Starr and AmGUARD both issued policies to Zoriall LLC. Anne Kihagi is the sole member
                                  28   of Zoriall LLC. It is not clear whether Ms. Mwangi is covered by the insurance policies, although
                                       the parties refer in their papers to the “Kihagi Parties” as the “insureds.”
                                                                                          2
                                            Case 3:20-cv-00959-SI Document 76 Filed 08/17/21 Page 3 of 5




                                   1   of Starr intervened and circumstances changed [such] that rescission may not be decreed without

                                   2   injury to Starr’s rights to equitable contribution and indemnity against AmGUARD.” Reply at 2-3.

                                   3   Starr also argues that AmGUARD cannot seek rescission because it did not promptly assert

                                   4   rescission and instead waited until this lawsuit to raise rescission in its answer and counter- and

                                   5   cross-complaint.

                                   6           AmGUARD contends that Starr’s motion must be denied because AmGUARD asserts

                                   7   numerous affirmative defenses that, if successful, would result in voiding AmGUARD’s policy ab

                                   8   initio. AmGUARD argues that if the policy is voided, all of Starr’s claims against AmGUARD fail

                                   9   as a matter of law because Starr’s claims for equitable indemnity, contribution and subrogation

                                  10   depend upon the existence of a valid policy issued by AmGUARD. AmGUARD argues that the

                                  11   Court must take as true AmGUARD’s allegations that the AmGUARD policy was procured by

                                  12   material misrepresentation, concealment and fraud, and that whether AmGUARD is entitled to
Northern District of California
 United States District Court




                                  13   rescind the policy raises factual questions beyond the scope of the pleadings. AmGUARD also

                                  14   argues that as a factual matter, “Starr has not suffered any damages because of anything AmGUARD

                                  15   did” because Starr “issued a policy to its insured and made a determination to defend its insured

                                  16   under a reservation of rights before AmGUARD ever issued its reservation letters, which were not

                                  17   even addressed to Starr.” Opp’n at 18.

                                  18          Judgment on the pleadings is appropriate when, even if all material facts in the pleading

                                  19   under attack are true, the moving party is entitled to judgment as a matter of law. Hal Roach Studios,

                                  20   Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1550 (9th Cir. 1989). “All allegations of fact by

                                  21   the party opposing the motion are accepted as true, and are construed in the light most favorable to

                                  22   that party.”   General Conference Corp. of Seventh-Day Adventists v. Seventh-Day Adventist

                                  23   Congregational Church, 887 F.2d 228, 230 (9th Cir. 1989). A plaintiff is not entitled to judgment

                                  24   on the pleadings when the answer raises issues of fact or an affirmative defense which, if proved,

                                  25   would defeat recovery. Id.

                                  26          The Court concludes that judgment on the pleadings is not appropriate because

                                  27   AmGUARD’s affirmative defenses, if proved, would defeat Starr’s recovery. As an initial matter,

                                  28   AmGUARD is permitted to assert rescission as an affirmative defense and through counter- and
                                                                                         3
                                            Case 3:20-cv-00959-SI Document 76 Filed 08/17/21 Page 4 of 5




                                   1   cross-claims. See Resure, Inc. v. Sup. Ct., 42 Cal. App. 4th 156, 166 (1996) (rescission may be

                                   2   asserted as affirmative defense); LA Sound USA, Inc. v. St. Paul Fire & Marine Ins. Co., 156 Cal.

                                   3   App. 4th 1259, 1267-68 (2007) (insurer may file cross-complaint for rescission). None of the cases

                                   4   cited by Starr, including Angle, hold as a matter of law that an insurance company may not seek to

                                   5   rescind a policy based upon an insured’s alleged fraud and misrepresentations in procuring the

                                   6   policy when another insurance company has filed suit seeking equitable contribution, indemnity

                                   7   and/or subrogation. Instead, courts have held under the particular facts of those cases that “there

                                   8   can be no rescission where the rights of third parties would be prejudiced.” Angle, 201 Cal. App.

                                   9   2d at 763. For example, in Angle, a dwelling was covered by two fire insurance policies issued by

                                  10   different companies. After a fire, one insurance company issued a back-dated replacement policy –

                                  11   referred to as a “rescission” by the trial court – with reduced coverage limits. The court held the

                                  12   insurance company could not “rescind” its policy because “in these circumstances” the rights of the
Northern District of California
 United States District Court




                                  13   other insurance company would be prejudiced. Id. The other cases cited by Starr are similarly

                                  14   distinguishable on their facts. See, e.g., Beckwith v. Sheldon, 165 Cal. 319, 324 (1917) (holding, in

                                  15   context of a real estate transaction, that where plaintiff’s intestate transferred water rights to

                                  16   defendants, who expended large sums of money building an irrigation system, plaintiff could not

                                  17   rescind the contract because “[i]t is, of course, fundamental that where the rights of others have

                                  18   intervened and circumstances have so far changed that rescission may not be decreed without injury

                                  19   to those parties and their rights, rescission will be denied and the complaining party left to his other

                                  20   remedies.”).

                                  21          Here, Starr claims that if AmGUARD is permitted to seek rescission of its policy, Starr will

                                  22   be harmed because it will have to bear the entire cost of defending the Smyth Lawsuits, and therefore

                                  23   that AmGUARD is not entitled to seek rescission. However, that argument proves too much because

                                  24   under Starr’s theory, any time multiple insurance policies covered the same loss, an insurance

                                  25   company could bar another insurance company from seeking rescission simply on the ground that

                                  26   the rescission would result in greater liability for the non-rescinding company. To the contrary,

                                  27   California law provides that when multiple insurance companies are potentially liable for the same

                                  28   risk, claims for rescission and equitable contribution (and other forms of equitable relief), should be
                                                                                          4
                                            Case 3:20-cv-00959-SI Document 76 Filed 08/17/21 Page 5 of 5




                                   1   resolved in the same action. Cf. Truck Ins. Exch. v. Sup. Ct., 60 Cal. App. 4th 342, 349 (1997) (in

                                   2   action by two insurers seeking rescission against defaulting insured, court must allow third insurance

                                   3   company to intervene to protect its right to seek equitable contribution: “Permitting Truck to

                                   4   intervene and putting Transco and Alpine to their proof will simply bar them from unilaterally

                                   5   obtaining a judicial determination that their policies are rescinded. The intervention certainly will

                                   6   not foreclose the possibility that they will prevail but will force them to prove their case. . . However,

                                   7   if the evidence to support rescission is insufficient, then Truck’s interest in preserving its claim for

                                   8   equitable indemnity would not be lost if the matter is concluded due to [the insured’s] default.”).

                                   9   Whether AmGUARD is entitled to rescind its policy, and whether a rescission would prejudice Starr

                                  10   such that the rescission should be denied, are questions that involve numerous factual determinations

                                  11   beyond the scope of the pleadings. Accordingly, the Court DENIES Starr’s motion for judgment

                                  12   on the pleadings.
Northern District of California
 United States District Court




                                  13

                                  14           IT IS SO ORDERED.

                                  15

                                  16   Dated: August 16, 2021                          ______________________________________
                                                                                         SUSAN ILLSTON
                                  17                                                     United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           5
